DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are currently pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1, 6, and 12, the claims recite the limitation of “an edge-oxidized graphene oxide”. However, the specification does not describe how the edge-oxidized graphene is made. The specification merely discloses mixing an already edge-oxidized graphene oxide with the thermoelectric material (see Example 1 on page 16 of the specification). In order to understand the scope of the .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, and 12, the claims recite the limitation of “an edge-oxidized graphene oxide”. It is unclear what the Applicant is referring to by the recitation of “edge oxidized graphene oxide”. The specification does not provide any explanation on what an edge oxidized graphene oxide is and how it is made. Does the limitation refer to a graphene material that is only oxidized on the edge surfaces or to any graphene oxide that is entirely oxidized (including its edge surfaces). Any of said interpretations would read on the claimed invention. Claims 2-5, 7-11, and 13-16 are rejected for being dependent from claims 1, 6, and 12 respectively.
Regarding claims 2 and 9, claims 2 and 9 recite the limitation of “the edge-oxidized graphene oxide comprises a graphene having an edge oxidized by 5-50%”. It is not clear what the claimed percentage is referring to. Is it referring to 5-50% of the perimeter/edge of the graphene material or is it referring to 5-50% of graphene molecules or weight?  Is it referring to the percentage of carbon atoms 
Regarding claim 3, claims 3 recites the limitation of “wherein the thermoelectric material may be one or more selected from the group consisting of a Bi-Te based compound, an Sb-Te based compound, a Bi-Sb-Te based compound, a Co-Sb based compound, a Pb-Te based compound, a Ge-Tb based compound, an Si-Ge based compound and an Sm-Co based compound. This limitation is not positively cited in the claim and does not get patentable weight. It is unclear whether said limitation is required by the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Investigation on the Thermoelectric Properties of Bismuth Telluride Matrix Composites by Addition of Graphene Oxide Powders) (Document attached) in view of Park et al., (Highly Dispersible edge-selectively oxidized graphene with improved electrical performance) (Document attached).
Regarding claim 1, Kim et al. teaches a thermoelectric composition comprising graphene oxide (GO) powder processed by Hummer’s method, wherein the graphene oxide is dispersed in Bi-Sb-Te thermoelectric material (see abstract). Although, Kim teaches that the graphene oxide is formed by introducing oxygen-containing functional groups on the surface of the graphene material (see Introduction section), Kim does not explicitly teach that the graphene oxide is edge-oxidized.
However, Park teaches a modified Hummer’s method to prevent oxidation of the inner parts of graphene to avoid oxidation in the basal plane and to promote edge-selective oxidation of graphene enhancing dispersion stability and the electrical conductivity of graphene oxide (See introduction section). Park teaches that the edge selective oxidation of graphene preserves π-conjunction of the basal plane of the graphene which results in better quality graphene oxide used in various applications of graphene through solution processing method (Conclusion).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the modified Hummer’s method of Park to process the graphene oxide of Kim’s composition which results in an edge-oxidized graphene oxide, because such modified Hummer’s method enhances dispersion stability and the electrical conductivity of the graphene oxide as taught by 
Regarding claim 2, modified Kim teaches that the bonding ratio of carbon atoms connected to an oxygen containing functional group is between 27.9% to 33.2% (see Fig.4a of Park) for the edge oxidized graphene oxide, overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In addition, modified Park teaches that as the oxidation time increase the carbon to oxygen atomic ratio of graphene oxide decreases (see Fig.4b of Park and the Result and Discussion Section). Note that E7006, E7012, and E7024 are edge oxidized graphene samples after 6, 12 and 24 hours of oxidation and FOG is a fully oxidized graphene oxide. Therefore, [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Kim teaches that the thermoelectric material is a Bi-Sb-Te based compound (see Abstract of Kim). Moreover, the Examiner wishes to point out that the limitation of “wherein the thermoelectric material may be one or more selected from the group consisting of a Bi-Te based compound, an Sb-Te based compound, a Bi-Sb-Te based compound, a Co-Sb based compound, a Pb-Te based compound, a Ge-Tb based compound, an Si-Ge based compound and an Sm-Co based compound” is not positively cited in the claim and does not get patentable weight. 
Regarding claim 4, modified Kim teaches that the content of the edge-oxidized graphene oxide in the composition is 0.1 wt% of Graphene oxide-BiSbTe composite (see page 4 of Kim, Result and Discussion Section), which is within the claimed range.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Investigation on the Thermoelectric Properties of Bismuth Telluride Matrix Composites by Addition of Graphene Oxide Powders) (Document attached) in view of Park et al., (Highly Dispersible edge-selectively oxidized graphene with improved electrical performance) (Document attached) as applied to claim 1 above, and further in view of Zhang et al., U.S. Publication No. 2006/0118158 A1.
Regarding claim 5, modified Kim teaches all the claimed limitations as set forth above, but does not specifically teach that the composition comprising a binder.
However, Zhang et al. teaches a thermoelectric composite material comprising two or more components, at least one of which is a thermoelectric material (abstract) such as a Bi-Te based compound, which is the same as the thermoelectric material of Kim [0134-0135]. Zhang further teaches that the thermoelectric composite material further includes other materials such as a binding agent to increase mechanical strength [0139].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to add a binding agent to the thermoelectric composite material of modified Kim to increase its mechanical strength as taught by Zhang [0139].
Claims 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Publication No. 2006/0118158 A1. In view of Kim et al., (Investigation on the Thermoelectric Properties of Bismuth Telluride Matrix Composites by Addition of Graphene Oxide Powders) (Document attached) and Park et al., (Highly Dispersible edge-selectively oxidized graphene with improved electrical performance) (Document attached).
Regarding claim 6, Zhang et al. teaches a thermoelectric film [0045] comprising one or more components, at least one of which is a thermoelectric material (abstract) such as a Bi-Te based compound [0134-0135]. Zhang does not specifically teach that the thermoelectric film comprising edge-
However, Kim et al. teaches a thermoelectric composition comprising graphene oxide (GO) powder processed by Hummer’s method, wherein the graphene oxide is dispersed in Bi-Sb-Te thermoelectric material (see abstract). Although, Kim teaches that the graphene oxide is formed by introducing oxygen-containing functional groups on the surface of the graphene material (see Introduction section), Kim does not explicitly teach that the graphene oxide is edge-oxidized.
Park on the other hand teaches a modified Hummer’s method to prevent oxidation of the inner parts of graphene to avoid oxidation in the basal plane and to promote edge-selective oxidation of graphene enhancing dispersion stability and the electrical conductivity of graphene oxide (See introduction section). Park teaches that the edge selective oxidation of graphene preserves π-conjunction of the basal plane of the graphene which results in better quality graphene oxide used in various applications of graphene through solution processing method (Conclusion).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the modified Hummer’s method of Park to process the graphene oxide of Kim’s composition which results in an edge-oxidized graphene oxide, because such modified Hummer’s method enhances dispersion stability and the electrical conductivity of the graphene oxide as taught by Park (see introduction). Specially, since Kim teaches that one way to improve the figure-of-merit (ZT) of a thermoelectric element is to increase the electrical conductivity of the thermoelectric composition (see Introduction section of Kim). In addition, simple substitution of one known method for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, Part B).
Thusly, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the thermoelectric composition of modified Kim for the thermoelectric composition of Zhang, because including 0.1 wt% of graphene oxide in Bi-Te based thermoelectric compound 
Regarding claim 7, Zhang teaches that the thickness of the thermoelectric film is greater than 100 µm (See [0045] of Zhang), overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 8, modified Zhang teaches that the edge-oxidized graphene oxide is dispersed on a surface or in an inside of the thermoelectric material (see Fig.2b and Fig.2c of Kim) forming smooth interfaces inside thermoelectric material (see corresponding text to Fig.2C in Kim under “Result and Discussion Section”), which provides a new charge movement path. Note that Zhang teaches that the thermoelectric composite is a porous matrix [0066]. Thusly, said edge-oxidized graphene oxide dispersed on a surface or in an inside of the thermoelectric material would connect the porous region formed inside the thermoelectric compound.
Regarding claim 9, modified Zhang teaches that the bonding ratio of carbon atoms connected to an oxygen containing functional group is between 27.9% to 33.2% (see Fig.4a of Park) for the edge oxidized graphene oxide, overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In addition, modified Park teaches that as the oxidation time increase the carbon to oxygen atomic ratio of graphene oxide decreases (see Fig.4b of Park and the Result and Discussion Section). Note that E7006, E7012, and E7024 are edge oxidized graphene samples after 6, 12 and 24 hours of oxidation and FOG is a fully oxidized graphene oxide. Therefore, [W]here the general conditions In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, modified Zhang teaches that the thermoelectric material is a Bi-Sb-Te based compound (see Abstract of Kim).
Regarding claim 11, modified Zhang teaches that the content of the edge-oxidized graphene oxide in the composition is 0.1 wt% of Graphene oxide-BiSbTe composite (see page 4 of Kim, Result and Discussion Section), which is within the claimed range.
Regarding claim 12, Zhang teaches a method for manufacturing a thermoelectric film, the method comprising manufacturing a composition [0066-0072] for forming a thermoelectric film [0045]. The composition comprising one or more components, at least one of which is a thermoelectric material (abstract) such as a Bi-Te based compound [0134-0135], and manufacturing a thermoelectric film by applying the composition for forming a thermoelectric film [0045].
Zhang does not specifically teach that the thermoelectric film comprising edge-oxidized graphene oxide, wherein the edge-oxidized graphene oxide is dispersed in the thermoelectric material.
However, Kim et al. teaches a thermoelectric composition comprising graphene oxide (GO) powder processed by Hummer’s method, wherein the graphene oxide is dispersed in Bi-Sb-Te thermoelectric material (see abstract). Although, Kim teaches that the graphene oxide is formed by introducing oxygen-containing functional groups on the surface of the graphene material (see Introduction section), Kim does not explicitly teach that the graphene oxide is edge-oxidized.
Park on the other hand teaches a modified Hummer’s method to prevent oxidation of the inner parts of graphene to avoid oxidation in the basal plane and to promote edge-selective oxidation of graphene enhancing dispersion stability and the electrical conductivity of graphene oxide (See introduction section). Park teaches that the edge selective oxidation of graphene preserves π-
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the modified Hummer’s method of Park to process the graphene oxide of Kim’s composition which results in an edge-oxidized graphene oxide, because such modified Hummer’s method enhances dispersion stability and the electrical conductivity of the graphene oxide as taught by Park (see introduction). Specially, since Kim teaches that one way to improve the figure-of-merit (ZT) of a thermoelectric element is to increase the electrical conductivity of the thermoelectric composition (see Introduction section of Kim). In addition, simple substitution of one known method for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, Part B).
Thusly, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the thermoelectric composition of modified Kim for the thermoelectric composition of Zhang, because including 0.1 wt% of graphene oxide in Bi-Te based thermoelectric compound improves the figure of merit (ZT) of the thermoelectric composition as taught by Kim (See Fig.5 and page 4, Results and Discussion section).
Regarding claim 13, modified Zhang teaches  a cooling or heating device comprising the thermoelectric film of claim 6 suitable to be used in a vehicle ([0143] of Zhang). The recitation of “for internal combustion engine vehicles, hybrid vehicles and electric vehicles” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The cooling/heating device using the thermoelectric film of modified Zhang is capable to be used as a heating/cooling device for internal combustion engine vehicles, hybrid vehicles and electric vehicles.
Regarding claim 14, modified Zhang teaches an electronic material applied to an infrared sensor which comprises the thermoelectric film of claim 6 (see [0144] of Zhang).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726